department of the treasury internal_revenue_service washington d c date number release date tl-n-8036-94 cc tege qp1 uilc internal_revenue_service national_office chief_counsel_advice memorandum for from michael j roach chief cc tege eb qp1 subject this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a plan x issues for purposes of determining whether a plan is an employee_stock_ownership_plan as defined in erisa sec_407 and exempt from the prohibited_transaction provisions of sec_4975 pursuant to sec_4975 is the term qualifying employer_securities defined by sec_409 or by sec_407 of erisa does the contribution of employer stock by an employer plan_sponsor to its stock_bonus_plan pursuant to a discretionary funding provision constitute the sale_or_exchange of property between the employer and the plan under sec_4975 what is the effect of the service’s issuance of a favorable determination_letter to plan x where the plan document had an incorrect definition of the term qualifying_employer_security would a judgment in favor of the department of labor in an action under erisa against the plan’s fiduciaries regarding violations of erisa sec_404 and sec_406 which violations were in part grounded upon the definition of qualifying employer_securities as found in sec_409 constitute res_judicata or collateral_estoppel against company a for its excise_tax liability under sec_4975 and b in light of the supreme court’s decision in reorganized cf i fabricators of utah inc 518_us_213 would a bankruptcy filing by company a raise a substantial hazard that pre-petition unassessed excise_taxes under sec_4975 and b will be classified as penalties such that they are treated as unsecured claims under the bankruptcy code facts company a adopted plan x in plan x is a combination stock bonus money_purchase_pension_plan and is intended to be an employee_stock_ownership_plan esop specifically sec_1 of the plan x plan document provides as follows the first portion the fixed contribution portion is a money_purchase_pension_plan under sec_401 of the internal_revenue_code the code the second portion the variable contribution portion is a stock_bonus_plan under sec_401 of the code the plan is intended to be an employee_stock_ownership_plan under sec_4975 of the code plan x received favorable determination letters from the internal_revenue_service dated date as to both the fixed contribution portion and the variable contribution portion the respective letters also state that the plan meets the requirements of sec_4975 regarding employee_stock_ownership_plans company a is capitalized with three types of securities common_stock with full voting rights series a cumulative preferred_stock and series b variable rate cumulative preferred_stock none of these securities is publicly traded on an established_securities_market the series b stock is callable nonvoting_stock that is not convertible into common_stock the series b stock is senior in rank to all common_stock but it is junior to the series a preferred_stock the series b stock was initially issued with a dividend rate of but subsequent to date company a could adjust this rate annually to maintain the initial value of the series b stock at a constant dollar_figure per share the stock was issued solely for the purpose of funding plan x through contributions made by company a company a made several contributions to plan x in to the contributions consisted of series b stock contributions in to were made with common_stock at no time during this period did the value of the common_stock held by plan x equal or exceed of the total value of the plan’s assets sec_1 of the plan x plan document dated date provides that the plan is designed to invest primarily in company stock the term company stock is defined in sec_2 of the plan document as s hares of any class of capital stock issued by the company sec_4 of plan x states that employer contributions under the variable contribution portion ie the stock bonus portion shall be paid to the trustee for each plan_year in such amounts or under such formula as may be determined by the board_of directors during the years in question the board_of directors generally authorized contributions in an amount equal to of compensation_for both the fixed contribution and the variable contribution portions of the plan the board also authorized the contributions with an estimated dollar amount to be paid in company stock the service has proposed to impose excise_taxes under sec_4975 upon company a for its contributions to plan x alleging in part that the series b stock is not qualifying employer_securities under sec_409 and therefore the exemption provided in sec_4975 and sec_408 of erisa for contributions of qualifying employer_securities to certain plans does not apply similarly the department of labor has reviewed the case for possible erisa fiduciary violations by the trustees of plan x as well as some of the directors of company a the dol investigation resulted in a formal non-compliance letter and is now pending with the dol solicitor’s office the employee_plans agent assigned to the case has informed district_counsel that company a has huge net operating losses and has never used the deductions available from its contributions to plan x also the agent has been advised by company a’s representatives that if the service were to assert the sec_4975 excise_taxes company a would seriously consider a bankruptcy filing law and analysis issue for purposes of determining whether a plan is an employee_stock_ownership_plan as defined in erisa sec_407 and exempt from the prohibited_transaction provisions of sec_4975 pursuant to sec_4975 is the term qualifying employer_securities defined by sec_409 or by sec_407 of erisa sec_4975 imposes a tax on each prohibited_transaction at a rate of of the amount_involved sec_4975 defines a prohibited_transaction to include any direct or indirect sale_or_exchange of any property between a plan and a party in interest sec_4975 exempts from the prohibitions of sec_4975 any transaction which is exempt from sec_406 of title i of erisa by reason of sec_408 of title i of erisa or which would be so exempt if sec_406 applied to such transaction sec_408 of erisa provides in part that sec_406 will not apply to the acquisition or sale by a plan of qualifying employer_securities as defined in sec_407 if i the acquisition sale or lease is for adequate_consideration ii if no commission is charged and iii if the plan is an eligible_individual account plan as defined in sec_407 of erisa the term individual_account_plan is defined in sec_407 as i a profit sharing stock bonus thrift or savings_plan ii an employee_stock_ownership_plan iii a money purchase plan that was in existence on date and which on that date was primarily invested in employer_securities sec_407 of erisa defines an employee_stock_ownership_plan as an individual_account_plan i which is a stock_bonus_plan which is qualified or a stock bonus and money purchase plan both of which are qualified under sec_401 of the internal_revenue_code_of_1986 ii which is designed to invest primarily in qualifying employer_securities and iii which meets such other requirements as the secretary_of_the_treasury may prescribe by regulation section 407d-6 c of the dol regulations states that a plan constitutes an esop for a plan_year only if it meets such other requirements as the secretary_of_the_treasury may prescribe by regulation under sec_4975 of the code 1under reorganization plan no of the authority of the secretary_of_the_treasury to issue rulings under the prohibited_transaction provisions of sec_4975 was transferred with certain exceptions not relevant here to the secretary of labor accordingly we requested assistance from the department of labor with respect to issue and issue and our responses to those issues reflect the views of the department sec_4975 of the internal_revenue_code defines an esop as a defined_contribution_plan which is a stock_bonus_plan or a stock bonus and money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and which is otherwise defined in regulations prescribed by the secretary sec_4975 of the code provides that the term qualifying_employer_security means any employer_security within the meaning of sec_409 sec_54_4975-11 provides that a plan constitutes an esop only if the plan specifically states that it is designed to invest primarily in qualifying employer_securities sec_54_4975-12 of the regulations promulgated in contains a broad definition of employer_securities under sec_4975 which includes stock or equity securities however this regulation was superseded by sec_101 of the technical corrections act of p l 96th cong 2d sess which amended sec_4975 to conform to the sec_409 definition of employer_securities sec_409 provides that employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market sec_409 provides rules for determining employer_securities if there is no common_stock which satisfies paragraph sec_409 provides that noncallable preferred_stock can be treated as employer_securities if the preferred_stock is convertible at any time into stock which satisfies the requirements of sec_409 or and if such conversion is at a price which as of the date of the acquisition by the esop is reasonable since the definition of an esop under erisa sec_407 and 407d-6 c of the dol regulations thereunder require an esop to satisfy the code’s esop definition under sec_4975 and hence the employer_security definition in sec_409 we conclude that the sec_409 definition of employer_securities is applicable for purposes of the definition of an esop under sec_407 of erisa we reach a different conclusion however with respect to sec_4975 as appears from the foregoing sec_4975 cites sec_408 of erisa for purposes of meeting the exemption for purchases of stock by an esop from a disqualified_person erisa sec_408 in turn cites the definition of qualifying employer_securities in erisa sec_407 based upon these provisions the department of labor has concluded and we concur that for purposes of meeting the exemption under sec_4975 the definition of qualifying employer_securities in sec_407 controls see department of labor advisory opinion 96-08a case development hazards and other considerations as reflected above erisa sec_407 does not specifically indicate which definition of qualifying employer_securities is controlling for purposes of defining the term employee_stock_ownership_plan although it would be contrary to dol regulation 407d-6 c we believe it can be reasonably argued as it is argued by jorgensen’s representatives that the definition of qualifying employer_securities found in erisa sec_407 applies for purposes of determining whether a plan is an esop under erisa sec_407 rather than the definition found in sec_409 since sec_407 does not indicate which provision defines the term employee stock ownership it can be reasonably argued that the definition found in the immediately preceding provision should control even assuming the broader definition of sec_407 applies however the stock at issue in this case may not be qualifying employer_securities as defined by erisa sec_4975 qualifying employer_securities include stock and marketable obligations in its comments to us the department of labor noted that the series b stock may be debt rather than stock citing to dol advisory opinion and 33a the department noted that the series b stock has at least two attributes of debt in that the stock is nonvoting and is not convertible into common_stock further we note that the stock is callable by company a at a fixed price and that company a may adjust the dividend rate to fix the value of the stock at a constant dollar_figure per share each of these factors tends to indicate that the series b stock is debt rather than stock under erisa sec_407 if it is determined that the series b stock is debt rather than stock the series b stock would then be required to meet the requirements for marketable obligations under erisa sec_407 in order to be a qualifying_employer_security sec_407 requires that independent parties hold at least percent of the same securities and that a plan’s investment in such securities does not exceed percent of plan assets it does not appear that the series b stock can satisfy these requirements issue does the contribution of employer stock by an employer plan_sponsor to its stock_bonus_plan pursuant to a discretionary funding provision constitute the sale_or_exchange of property between the employer and the plan under sec_4975 sec_4975 of the code prohibits the sale_or_exchange of any property between a plan and a disqualified_person similarly sec_406 of erisa prohibits the sale_or_exchange of any property between a plan and a party in interest in 508_us_152 the supreme court held that an employer’s contribution of unencumbered property to a qualified defined benefit pension_plan in satisfaction of the employer’s funding obligation to the plan constituted a sale_or_exchange within the meaning of sec_4975 and thus a prohibited_transaction subject_to the excise_taxes of sec_4975 the service has never addressed the application of the keystone rationale to contributions of unencumbered property to a defined_contribution_plan however the department of labor has addressed this issue in interpretative bulletin cfr c in which the department stated that an in-kind contribution to a defined_contribution_plan that reduces an obligation of a plan_sponsor or employer to make a cash contribution to the plan would constitute a prohibited_transaction under sec_4975 and erisa sec_406 in the present case the plan language governing contributions to the variable contribution stock bonus portion of plan x is discretionary but the board_of trustees executed board resolutions which authorized contributions to the variable contribution portion of plan x equal to five percent of employee compensation the board also authorized the contributions with an estimated dollar amount to be paid in company stock in response to our request for assistance on this issue dol noted that the question of enforceability of board resolutions prior to the actual payment of the contributions may require application of state corporate or contract law to the specific facts presented dol further stated that whether a particular board resolution authorizing the contributions constitutes an enforceable obligation is an inherently factual matter upon which the department will generally not opine case development hazards and other considerations if we can successfully argue that the keystone rationale applies to the stock bonus contributions in this case it does not appear that these contributions will be covered by the exemption under sec_4975 as noted above d exempts any transaction which is exempt under sec_406 of title i by reason of sec_408 of title i sec_408 exempts the sale of qualifying employer_securities as defined by sec_407 of title i rather than as defined by the code to a plan if i the sale is for adequate_consideration ii if no commission is charged and iii if the plan is an eligible_individual account plan sec_407 of title i defines an eligible_individual account plan to include money purchase plans in existence on date esops and stock_bonus_plans we do not believe the plan qualifies as an esop as noted previously an esop under sec_4975 must be designed to invest primarily in qualifying employer_securities as defined by sec_409 the term qualifying employer_securities is generally limited to common_stock and certain types of preferred_stock the plan in this case however provides it is designed to invest primarily in company stock which is defined by the plan to include shares of any class of capital stock of the company the series b stock contributed to the plan is not qualifying employer_securities under sec_409 accordingly the plan is not designed to invest primarily in qualifying employer_securities it also appears that the plan cannot otherwise qualify as an individual_account_plan it is clear that the plan is not a money purchase plan that was in existence on date since it was not in existence at that time alternatively it may be argued that the stock bonus portion of the plan could be treated as an individual_account_plan and thus qualify separately for the exemption but dol has rejected this argument rather dol has stated that if the plan is not an esop then the plan cannot be an eligible_individual account plan because the plan consists in part of a money_purchase_pension_plan that came into existence after also although we do not have any direct information in this regard it is our understanding that there may be a question as to whether the stock was acquired for adequate_consideration in other words we understand that it is possible the value of the stock contributed was less than the amount required by the board resolutions in such a case adequate_consideration would not have been paid and the exemption would not apply lastly as pointed out above there is a substantial question as to whether the series b stock satisfies the requirements for a qualifying_employer_security under erisa sec_407 issue what is the effect of the service’s issuance of a favorable determination_letter to plan x where the plan document had an incorrect definition of the term qualifying_employer_security law and analysis in the instant case the determination_letter affects the plan’s status as an esop and the possible prohibited_transactions sec_4975 states that a plan shall not be treated as an esop unless it is intended to invest primarily in employer_securities sec_409 defines qualifying_employer_security as certain common_stock or noncallable preferred_stock if such preferred_stock is convertible at anytime into common_stock and such conversion is at a reasonable conversion price sec_54_4975-11 of the regulations states that a plan constitutes an esop only if the plan specifically states that it is designed to invest primarily in qualifying employer_securities the preferred shares in this case are not convertible into common_stock and therefore they are not qualifying employer_securities thus plan x has not been invested primarily in qualifying employer_securities moreover because the plan document provides that plan x is designed to invest primarily in company stock rather than in qualifying employer_securities it fails to satisfy sec_54_4975-11 accordingly the plan is not an esop for purposes of sec_4975 either in form or in operation the determination letters to plan x should be revoked to the extent they provide that plan x is an esop under sec_4975 also to qualify prospectively as an esop plan x must be modified to provide that it is designed to invest primarily in qualifying employer_securities and it must invest in employer_securities that satisfy the requirements of sec_409 in order to be an esop this means the plan must reinvest in common_stock that meets the requirements of sec_409 or or preferred_stock that satisfies sec_409 the retroactive revocation of the letters may be limited however because company a and plan x may be entitled to relief under sec_7805 sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect sec_601_201 of the regulations states except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if i there has been no misstatement or omission of material fact ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith reliance upon the ruling and the retroactive revocation would be to his detriment with respect to determination letters sec_601_201 of the regulations states that a determination_letter will be given the same effect upon examination of the return of the taxpayer to whom the determination_letter was issued as is described in paragraph l of this section in the case of a ruling issued to a taxpayer section dollar_figure of revproc_2000_6 2000_1_irb_187 date the determination_letter revenue_procedure provides language similar to sec_601_201 section dollar_figure of revproc_2000_4 2000_1_irb_115 the ruling letter revenue_procedure provides language similar to sec_601_201 section dollar_figure of revproc_2000_6 2000_1_irb_187 provides that the service may determine based upon the application form the extent of review of the plan document a failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance which would otherwise be obtained through issuance by the service of a favorable determination_letter sec_7805 relief applies without limitation to ruling letters concerning tax_liability therefore sec_7805 relief is available to limit the retroactive revocation of a ruling letter concerning the imposition of the prohibited_transaction tax sec_7805 relief applies to determination letters in the same manner as it applies to ruling letters accordingly we conclude that sec_7805 relief if granted with respect to the revocation of the determination_letter could also limit the imposition of the excise_tax under sec_4975 to the period before the determination_letter was issued as to whether b relief should be granted in this case a determination_letter was issued to plan x stating that it meets the requirements of sec_4975 regarding esops notwithstanding the fact that the plan language did not state that it was designed to invest primarily in qualifying employer_securities but rather primarily in company stock which did not meet the requirements of qualifying employer_securities accordingly relief may be granted from the sec_4975 excise_taxes for the period after company a was issued the determination_letter if among other things company a made no misstatement or misrepresentation of material fact in its application_for the letter we note however that the discretionary authority to grant relief under sec_7805 with respect to the revocation of determination letters issued by the employee_plans division is exercised by the commissioner tax exempt and government entities revproc_2000_4 2000_12_irb_115 section accordingly the decision as to whether such relief is to be granted including whether there was a misrepresentation of material fact in the application must be made by the commissioner case development hazards and other consideration sec_2similar language appears in prior determination_letter revenue procedures see eg revproc_94_6 1994_1_cb_510 in response to our request for assistance ep has indicated that they believe that there would be a material misrepresentation of fact if company a incorrectly answered question 6a of form_5309 application_for determination of employee_stock_ownership_plan this question asks the applicant to indicate the page and section number where the plan document indicates that it is designed to invest primarily in employer_securities we have reviewed the form_5309 submitted by company a and believe a court might reasonably conclude that the company did not make a misrepresentation of material fact by stating that a particular provision could be found in a specified section of the plan when in fact the provision did not satisfy the legal requirements of the code reasonably argued that the service has a legitimate interest to require applicants to correctly state where particular provisions are to be found in a plan and that reliance may be limited where the statement proves incorrect therefore section dollar_figure of revproc_2000_6 may be construed to require that the applicant must correctly interpret the legal requirements of the code before asserting that a particular plan provision satisfies those requirements it could be issue would a judgment in favor of the department of labor in an action under erisa against plan x’s fiduciaries regarding violations of erisa sec_404 an d406 which violations were in part grounded upon the definition of qualifying employer_securities as found in sec_409 constitute res_judicata or collateral_estoppel against company a for its excise_tax liability under sec_4975 and b in the absence of a final judgment in favor of the department of labor we do not believe there are sufficient facts to determine whether such a judgment might constitute res_judicata or collateral_estoppel against company a issue in light of the supreme court’s decision in reorganized cf i fabricators of utah inc 518_us_2131 would a bankruptcy filing by company a raise a substantial hazard that pre-petition unassessed excise_taxes under sec_4975 and b will be classified as penalties such that they are treated as unsecured claims under the bankruptcy code law and analysis we requested the views of collection bankruptcy summonses as to this last issue they stated that it is their opinion that pre-petition excise_taxes imposed under sec_4975 and or b fall within the scope of the supreme court’s decision in cf i such that they would be a general unsecured claim under the bankruptcy code the issue in cf i was whether sec_4971 liability was entitled to priority as an excise_tax under b c sec_507 or whether it was a penalty entitled only to the status of a general unsecured claim the court held that the characterization by the i r c of the liability as a tax was not dispositive instead relying on the legislative_history of sec_4971 the court found that the purpose of this excise_tax was to punish a pension_plan sponsor for failing to fund a pension_plan as required by erisa u s pincite the court thus concluded that the sec_4971 liability was a penalty not entitled to priority although the supreme court in cf i addressed sec_4971 rather than sec_4975 collection bankruptcy summonses believes the taxes imposed by sec_4975 serve the same general punitive purpose as the taxes imposed by sec_4971 both impose excise_taxes as punishment for an unlawful act or omission both are designed by imposing a flat rate of up to of the amount of the wrongful act or omission to curb prohibited_conduct rather than repay pecuniary loss sec_4975 provides that a tax equal to of the amount of each prohibited_transaction will be imposed to be paid_by the disqualified_person the tax is thus imposed only when the disqualified_person enters into a prohibited_transaction and so acts to discourage such transactions also like sec_4971 sec_4975 imposes an additional tax equal to of the amount_involved if the prohibited_transaction is not corrected within the taxable_period general litigation believes a court would find sec_4975 to be punitive in nature and therefore considered a penalty under the bankruptcy code see eg in re mmr holding corp bankr lexis bankr m d la for purposes of sec_6601 sec_4975 is a penalty because its aim is to punish wrongful conduct consequently pre-petition excise_taxes imposed under sec_4975 would be treated as general unsecured claims under the bankruptcy code collection bankruptcy summonses notes that 872_f2d_564 3d cir found sec_4975 to be a tax rather than a penalty however latterman looked at sec_4975 in connection with the imposition of interest under sec_6601 not as a bankruptcy claim collection bankruptcy summonses thus finds latterman ultimately unpersuasive on this issue cf mmr holding bankr lexis at declined to follow latterman if you have any questions regarding this memorandum please call me at
